Citation Nr: 1714978	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-15 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a substantive appeal was timely filed in response to an April 24, 2009 statement of the case.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1964 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that found the Veteran did not submit a timely substantive appeal with regard to a November 2007 rating decision.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law within 60 days of the date on which the April 24, 2009 statement of the case was sent to the Veteran, or within the remainder of the one-year period from the date of the November 8, 2007 letter notifying him that service connection had been denied for diabetes mellitus, type II, associated with herbicide exposure, diarrhea, loss of appetite, chest pains, stomach pains, fatigue, urinary incontinence, skin rashes of sides of the body, skin rashes of the hands, scalp lesions, asthma and chronic obstructive pulmonary disease , colon, cecal, and sigmoid polyps, lipoma of the right shoulder, hypertension, lipoma of the back, gastroesophageal reflux disease, erectile dysfunction, headaches, tendonitis, arthritis, poor eyesight, poor immune system, dry mouth, and rapid weight gain.

2.  The Veteran did not submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal.


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the April 24, 2009 statement of the case.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305.  

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction. 38 U.S.C.A. § 7105 (d) (3); 38 C.F.R. § 20.101  (d).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board. 38 U.S.C.A. § 7105 (d); 38 C.F.R. § 20.101 (d).

Analysis

The Veteran submitted an informal claim for entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure, diarrhea, loss of appetite, chest pains, stomach pains, fatigue, urinary incontinence, skin rashes of sides of the body, skin rashes of the hands, scalp lesions, asthma and chronic obstructive pulmonary disease , colon, cecal, and sigmoid polyps, lipoma of the right shoulder, hypertension, lipoma of the back, gastroesophageal reflux disease, erectile dysfunction, headaches, tendonitis, arthritis, poor eyesight, poor immune system, dry mouth, and rapid weight gain in September 2006.  See Statement In Support of Claim, received September 28, 2006.  The Veteran then filed a formal claim for these same conditions in January 2007.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received January 26, 2007.  

The RO denied the Veteran's claim in a November 2007 rating decision, and notified the Veteran of that denial in a November 8, 2007 letter.  In December 2007, the Veteran submitted a timely notice of disagreement as to the denial.  See 38 C.F.R. § 20.302(a); VA Form 21-4138, Statement In Support of Claim, received December 6, 2007.  In a statement of the case issued April 24, 2009, the RO again denied the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure, diarrhea, loss of appetite, chest pains, stomach pains, fatigue, urinary incontinence, skin rashes of sides of the body, skin rashes of the hands, scalp lesions, asthma and chronic obstructive pulmonary disease , colon, cecal, and sigmoid polyps, lipoma of the right shoulder, hypertension, lipoma of the back, gastroesophageal reflux disease, erectile dysfunction, headaches, tendonitis, arthritis, poor eyesight, poor immune system, dry mouth, and rapid weight gain. The statement of the case explained the steps required to file an appeal of the decision, to include the time limits for filing.  It also stated, "If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."  The statement of the Case was sent to the same address that the Veteran listed on his application and that the rating decision was mailed to in 2007.  There is no indication that the statement of the case was returned as undeliverable.  

In July 2009, VA received additional private medical records.  A January 5, 2010 letter sent to the same address as the SOC advised the Veteran that 

we have received additional medical records from the Dayton VA Medical center, however, we do not currently show an appeal or a claim pending for you.  If these documents were intended to be a claim, please inform us of the conditions you wished to claim for service connection on the enclosed VA Form 21-4138. 

On January 13, 2010, the RO received a VA Form 9 signed by the Veteran January 12, 2010 appealing the denials of entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure, diarrhea, loss of appetite, chest pains, stomach pains, fatigue, urinary incontinence, skin rashes of sides of the body, skin rashes of the hands, scalp lesions, asthma and chronic obstructive pulmonary disease , colon, cecal, and sigmoid polyps, lipoma of the right shoulder, hypertension, lipoma of the back, gastroesophageal reflux disease, erectile dysfunction, headaches, tendonitis, arthritis, poor eyesight, poor immune system, dry mouth, and rapid weight gain. On the VA Form 9, the Veteran did not provide any contentions and requested a Board hearing at a local VA office.  He did not request an extension of the 60-day period for filing a substantive appeal or provide a statement of good cause for the late filing.  The RO advised the Veteran that his substantive appeal was not timely filed by way of a January 2010 letter.

In his notice of disagreement as to the RO's finding that the January 2010 substantive appeal was untimely filed, the Veteran asserted that he did not submit the document on time due to non-receipt of the April 2009 statement of the case.  See Notice of Disagreement, received May 24, 2010.  At a hearing before a Decision Review Officer in July 2012, the Veteran again asserted that he did not receive the statement of the case.

60 days from April 24, 2009, the date that the RO mailed the statement of the case to the Veteran, was June 23, 2009, a Tuesday.  An envelope and mailing label for the substantive appeal received in January 2010 are not of record.  However, the postmark date for the substantive appeal will be presumed to be five days (excluding Saturdays, Sundays and legal holidays) prior to the date of receipt of the document by VA, namely, January 6, 2010, a Wednesday.  See 38 C.F.R. § 20.305.  Thus, the Veteran's substantive appeal was not received, postmarked, or presumptively postmarked within 60 days from the date that the RO mailed the statement of the case.  Furthermore, the Veteran did not request an extension of the 60-day time limit for filing the substantive appeal.  As the Veteran did not submit the extension request prior to expiration of the 60-day time limit or when he filed his substantive appeal, a timely request for an extension of time to submit a substantive appeal was not filed.

The Veteran does not contend that the April 24, 2009 date shown on the statement of the case inaccurately portrays the date that document was mailed.  In addition, the Veteran does not contend, nor does the record show, that the April 2009 statement of the case was sent to an incorrect address.  In fact, during both the RO and the Board hearings he confirmed his address in 2007 and further noted that his address had been the same for over 25 years.  Rather, the Veteran contends that he did not receive the statement of the case.  He argues that he consistently replied promptly to correspondence from VA and if he had received the SOC he would have responded within the correct timeframe.  R.S., the County VSO that helped the Veteran with some claims also testified that the Veteran would always contact him as soon as he received anything from VA.  Mr. S. indicated he kept records of work he did for the Veteran and testified that if the Veteran had brought the SOC to his office they would have completed the VA 9 in a timely manner.  Accordingly, Mr. S. believed the issue was either VA mailing or the post office delivery of the letter.

The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity with regard to the regular mailing of notice attaches if VA mails notice to the last address of record. See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The mere assertion of nonreceipt by an appellant is not enough to establish the clear evidence needed to overcome the presumption of regularity in the mailing of the Board decision. Davis v. Principi, 17 Vet. App. 29, 37 (2003).  To overcome the presumption of regularity and shift the burden to VA to prove that postal employees, as government officials, did not timely deliver the April 2009 statement of the case, the Veteran must submit "clear evidence" indicating that the postal employees erred in their handling of his mail.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifts to the claimant to show the contrary). 

In this instance, at the March 2017 Board hearing, the Veteran was unable to give a particular reason for why he did not receive the statement of the case.  He maintains that his address has not changed in the past 25-plus years and that he was not out-of-town when the statement of the case would have been delivered.  In addition, aside from vague assertions of non-receipt, he has not submitted evidence that any VA employee or postal employee misplaced or otherwise delayed delivery of the April 2009 statement of the case.  Thus, he has not submitted the clear evidence necessary to rebut the presumption of regularity in the handling of all documents regarding his claim.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity. Crain v. Principi, 17 Vet. App. 182, 186 (2003); YT v. Brown, 9 Vet. App. at 199 (allegation that claimant did not receive a statement of the case is not the "clear evidence to the contrary" that is required to rebut the presumption of regularity that the notice was sent).  Consequently, the presumption of regularity is not rebutted, and the Board does not find his assertion as to non-receipt of the April 2009 statement of the case to be persuasive.  

The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). However, the VA has not waived this requirement in this claim and declines to do so at this time.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  In this case, however, unlike in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  In fact, after receiving the Veteran's VA Form 9 the RO notified the Veteran of this defect in the substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  Furthermore, only one piece of correspondence (private treatment records) was received from the Veteran between the date of issuance of the April 24, 2009 statement of the case and the January 13, 2010 substantive appeal and even these records were received in July 2009.  In other words, even the private treatment records were not received in the 60 day period after the April 2009 Statement of the Case.  Furthermore, after receipt of the private treatment records, VA wrote the Veteran and indicated they had no open claims for him.  As such, the Board finds that the issue of timeliness of the substantive appeal has not been waived at any time, either explicitly or implicitly.

In summary, the Board finds that the Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law with regard to the November 2007 rating decision and April 2009 statement of the case within the relevant appeal period or timely request an extension of time to do so.  The Veteran asserts that the substantive appeal was untimely due to non-receipt of the April 2009 statement of the case; however, he has not provided the clear evidence necessary to overcome the presumption of regularity.  Thus, it may be presumed that the April 2009 statement of the case was delivered in an appropriate manner that would not cause undue delay.  As such, the Veteran's appeal as to whether a substantive appeal was timely filed in response to the April 2009 statement of the case must be denied.


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As explained above, in this case, the law, rather than the facts of the case, is dispositive of the claim.  Therefore, the duty to notify and assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  The Appellant has been notified of the reasons that his substantive appeal as to the April 2009 statement of the case was deemed untimely, and has been afforded the opportunity to present evidence and argument with respect to the claim, to include at a March 2017 Board hearing before the undersigned.  The Board finds that fundamental due process has thus been afforded to the Veteran.


ORDER

The appeal as to whether a substantive appeal was timely filed in response to an April 2009 statement of the case is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


